Citation Nr: 0701139	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  06-28 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran (also referred to as appellant) served on active 
duty from January 1951 to November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case has been advanced on the 
docket due to the veteran's age.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is etiologically 
related to exposure to acoustic trauma in service or to his 
service-connected bilateral tinnitus disability.  

2.  The veteran's bilateral tinnitus is etiologically related 
to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006). 

2.  Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
June and September 2005 satisfied VA's duty to notify under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as the letters 
informed the appellant of what evidence was needed to 
establish the benefits sought (service connection), of what 
VA would do or had done, and what evidence he should provide, 
and informed the appellant that it was his responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support the claims.  

Because the full benefits sought on appeal (service 
connection) are being granted by this Board decision, no 
further notice or assistance to the appellant is required.  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with these issues because of the favorable nature 
of the Board's decision.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).



Service Connection for Bilateral Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  Service connection may be granted for a disorder 
found to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran contends that he currently has bilateral tinnitus 
that is etiologically related to acoustic trauma in service.  
Through his representative, the veteran also appears to 
contend that his current bilateral tinnitus is secondary to 
his service-connected bilateral hearing loss disability.   

The veteran contends that he currently has tinnitus and 
bilateral hearing loss disability that is etiologically 
related to acoustic trauma during his service during the 
Korean War era from 1951 to 1954.  He specifically contends 
that he was stationed aboard an aircraft carrier (U.S.S. 
Coral Sea), his duties as an aviation boatswain's mate 
required him to work on and near the flight deck, which 
exposed him to loud aircraft and jet engine noise, and he did 
not wear hearing protection during this time.  He has denied 
any significant post-service occupational or other noise 
exposure. 

The evidence of record establishes an in-service "injury" 
of exposure to acoustic trauma from aircraft engine noise.  
The veteran's exposure to acoustic trauma in service is well 
documented by the military occupational specialty (aviation 
boatswain's mate), service personnel records (showing service 
aboard an aircraft carrier, the U.S.S. Coral Sea), and the 
veteran's credible reports of exposure to acoustic trauma of 
aircraft and jet engine noise in service during his service 
during the Korean War era from 1951 to 1954.

After a review of the evidence of record, the Board finds 
that the veteran's current bilateral tinnitus is 
etiologically related to acoustic trauma in service.  
Significantly, the veteran reported when he filed his claim 
in June 2005 that he has "suffered ringing in the ears since 
I served on the USS Coral Sea."  An October 2005 VA 
audiological examination indicated that the veteran currently 
has tinnitus, and it reflects the veteran's report of 
constant tinnitus for at least 20 years.  

The United States Court of Appeals for Veterans Claims (CAVC 
or Court) has held that where there is of record lay evidence 
of in-service tinnitus and of tinnitus ever since service and 
medical evidence of a current diagnosis, such evidence 
suffices to indicate that disability may be associated with . 
. . active service."  Charles v. Principi, 16 Vet. App 370, 
374 (2002).  

There is no negative evidence in the record which contradicts 
the evidence in support of the claim, including the 2005 VA 
audiology examination report.  Accordingly, service 
connection for bilateral tinnitus is warranted.

Service Connection for Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a "disability" 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The evidence reflects that the veteran currently has a 
hearing loss "disability" as defined by 38 C.F.R. § 3.385.  
The October 2005 VA audiological examination reflects speech 
recognition scores using the Maryland CNC Test that are less 
than 94 percent in both ears, which meets the definition of 
current hearing loss disability according to VA standards 
defined by 38 C.F.R. § 3.385.  The audiological diagnosis was 
mild-to-profound right ear sensorineural hearing loss, and 
moderately severe to severe left ear hearing loss.  As 
explained above, the evidence shows that the veteran 
sustained acoustic trauma in service.   

Because the only history of acoustic trauma of record, and as 
recorded at the VA audiology examination, is the history of 
exposure to aircraft and jet engine noise during service that 
included working on a flight deck during service, there is no 
post-service acoustic trauma or exposure, the veteran has 
credibly reported his continuous audiologic symptoms, and 
there is no lay or medical evidence of record weighing 
against the veteran's claim for service connection for 
bilateral hearing loss, in this context, the October 2005 VA 
audiology clinical findings and diagnosis of bilateral 
hearing loss, even without an explicit favorable medical 
nexus opinion, is at least some medical evidence of some 
probative value in establishing that the current bilateral 
hearing loss disability is related to acoustic trauma in 
service.  There is no unfavorable competent medical or 
medical opinion evidence of record that weighs against the 
veteran's claim.  For these reasons the Board finds that the 
veteran's bilateral hearing loss was incurred in service.  38 
U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385.




ORDER


Service connection for bilateral hearing loss is granted. 

Service connection for bilateral tinnitus is granted.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


